Sent via e-mail
Confirmation copy via Federal Express

November 25, 2008






Robert Feller
51 La Espiral
Orinda, CA 94563






RE: EMPLOYMENT OFFER






Dear Bob:




On behalf of Scientific Learning Corporation (the “Company”), I am pleased to
offer you the following employment position. This offer is subject to approval
by the Board of Directors and its Compensation Committee.

Position: Chief Financial Officer, reporting to Robert Bowen, Chief Executive
Officer. It will be recommended to the Board of Directors that you be elected an
Officer of the Company at the December 2008 meeting.

Salary: Your starting base salary will be $18,333.34 per month ($220,000.00
annually). You will be paid semimonthly on the 15th and the last day of each
month, subject to payroll withholding and deductions. Based on your duties and
responsibilities, you will be categorized as “exempt” and will be ineligible for
overtime pay.

Incentive Compensation: In addition to your base salary, you will be eligible
for the 2009 Management Incentive Plan, which we expect to submit for adoption
by the Compensation Committee of the Board in March 2009. You will be provided
with a copy of this plan when it is approved. We expect to recommend that your
bonus, at target, will be 40% of salary.

Start Date: The desired start date is December 15, 2008.

Background Check: This offer is contingent upon the successful completion of a
background check.

Benefits: You will be entitled to full company benefits, including medical,
dental, vision, 401(k) and life insurance. Your accrual rate for paid time off
will be 6.67 hours per pay period, for a total of four weeks per year. Your
health care benefits will be effective January 1, 2009. You will be eligible to
enroll in the 401(k) plan after completing 2 months of service. The Company may
modify its standard benefits from time to time as it deems necessary, which
would also modify the benefits available to you.

--------------------------------------------------------------------------------



Robert Feller
Offer Letter
Page 2
November 25, 2008




Stock Options: As part of your compensation package, it will be recommended to
the Compensation Committee of the Board of Directors that you be granted an
option to purchase up to 40,000 shares of common stock of the Company under the
Company’s Stock Option Plan. The option exercise price will be the then current
fair market value of the common stock on the date you commence employment with
the Company, provided that the Committee has approved the option prior to that
date. The shares will be subject to vesting over four years from your date of
hire with an initial a one-year cliff (at which time 25% will vest, with the
remainder vesting monthly over the following 36 months), provided that (i) if
the Company terminates you other than for Cause (as defined below) and your
termination date is prior to the one-year anniversary of your date of hire, the
one-year cliff shall not apply, and shares under this option shall be vested at
the rate of 2.08% per month from the date of hire through the date of
termination, and (ii) vesting shall be adjusted as provided below under “Change
of Control.” The grant of the options is subject to compliance with applicable
securities laws.

For purposes of this letter, “Cause” is defined as: (a) indictment or conviction
of any felony or of any crime involving dishonesty; (b) participation in any
fraud against the Company; (c) breach of your duties to the Company, including
but not limited to persistent unsatisfactory performance of job duties; (d)
intentional damage to any property of the Company; (e) violation of Company
policy which causes a material detriment to the Company; (f) breach of this
Agreement or the Proprietary Information and Inventions Agreement; or (g)
conduct by you which in the good faith and reasonable determination of the Board
demonstrates gross unfitness to serve.

Change of Control: If there is a Change of Control of the Company (as defined
below) and within 18 months thereafter either (i) you are terminated by the
Company without Cause (as defined above) or (ii) you resign from the Company
because of a material change in your position, location, benefits or
responsibilities, then, upon your execution of a general release satisfactory to
the Company: (i) the vesting of the option for 40,000 shares described above
shall be accelerated by one year; and (ii) you shall receive a severance payment
equal to six months of your then-current salary. Any severance payment will be
made in a lump sum promptly after your termination date, and will be subject to
standard payroll deductions and withholdings.

For purposes of this letter, “Change of Control” means the occurrence, in a
single transaction or a series of related transactions, of any of the following
events: (a) a merger, consolidation or similar transaction involving the Company
in which, immediately after the completion of such transaction, the stockholders
of the Company immediately prior thereto do not own, directly or indirectly,
outstanding voting securities representing more 50% of the combined outstanding
voting power of the surviving entity or the parent of the surviving entity; or
(b) a sale or other disposition of all or substantially all of the assets of the
Company, other than a sale or other disposition of all or substantially all of
the assets of the Company to an entity, more than 50% of the voting securities
of which are owned by stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale or
other disposition.

--------------------------------------------------------------------------------



Robert Feller
Offer Letter
Page 3
November 25, 2008




If any payment or benefit you would receive pursuant to a Change in Control (as
defined above) from the Company or otherwise (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then such Payment shall be reduced to an amount that
results in no portion of the Payment being subject to the Excise Tax. If a
reduction in payments or benefits constituting “parachute payments” is
necessary, such reduction shall occur in the following order: reduction of cash
payments; cancellation of accelerated vesting of stock awards; reduction of
employee benefits. In the event that acceleration of vesting of stock awards is
to be reduced, such acceleration of vesting shall be cancelled in the reverse
order of the date of grant of your stock awards. The Company shall appoint a
nationally recognized public accounting firm to make the determinations required
hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting firm. If the accounting firm determines that
any Payment would be constitute a “parachute payment”, the Company will promptly
give you notice. Any good faith determinations of the accounting firm made here
under shall be final, binding and conclusive upon the Company and you.

If your employment is terminated at any time with Cause or if you voluntarily
terminate your employment (other than as specified above), you will not be
entitled to severance payments, pay in lieu of notice or any other such
compensation.

At-Will Employment: Throughout your employment at Scientific Learning, your
employment is at-will. At-will employment provides protection of our mutual
rights. You or the Company may terminate your employment relationship at any
time for any reason whatsoever, with or without cause or advance notice. This
at-will employment relationship and other terms of your employment may not be
changed except in writing signed by a duly-authorized officer of our Company.

As an employee, you will be expected to exercise the highest degree of
professionalism and to maintain professional and cordial relationships with
co-workers, management, customers and other business associates.

Throughout your employment, you will be expected to abide by all of the
Company’s policies and procedures, and you will be asked to acknowledge in
writing that you have received and read the Company’s employee handbook. You
also agree that throughout your employment with the Company, you will not,
without the Company’s written authorization, directly or indirectly engage or
prepare to engage in any activity in competition with the Company or accept
employment, provide services to, or establish a business relationship with a
business or individual engaged in or preparing to engage in competition with the
Company.

Your first 90 calendar days of employment at Scientific Learning are considered
an “introductory period”. This is a period of adjustment and evaluation to give
you an opportunity to be sure that you are suited to your job and, in turn, to
give your supervisor the opportunity to view your on-the-job performance.

On your first day of work, you will need to present proof of your right to work
in the United States and sign a copy of the Proprietary Information and
Inventions Agreement.

--------------------------------------------------------------------------------



Robert Feller
Offer Letter
Page 4
November 25, 2008




By accepting this offer, you represent that your employment with the Company
will not violate any agreements or obligations that you may have with any third
party, including prior employers.

We have provided two copies of this letter to you. Please sign one copy and
return it to Gina Larue in the Human Resources department by November 26, 2008
to indicate your agreement to your employment at the Company on the terms set
forth above. Or if you wish, you may fax a signed copy to 510-874-1877.

I look forward to your contribution to the success of our Company.



Sincerely,






SCIENTIFIC LEARNING CORPORATION




By
________________________________           Linda Carloni    Date       Vice
President and General Counsel          ACCEPTED AND AGREED:          By
________________________________           Robert Feller    Date 


--------------------------------------------------------------------------------